.   ~ ~AY ~8 20~ .~
          SEVENTH COURT OF APPEALS
              VIVIAN LONG, CLERK




07-15-00195-CR
. {q).
_        / · . . · . ~ ~~ ;2$t5 L,--/7GJ/;b-
    kr£ ;/vv_u:ltfr~(1/Jc:J~&-so- /z;g ··
· I.YdL- CrY0~) ---L/JfJin~ cs~-/!.4 (
~ /                          ~--: ;;{t(}l          c.c,;;, (O!J?~cp_
               .· l!JnSU?tJdrJubu rat!:~~
    .    "   ~; 1            (   rn- ~~o?. fG               (!.C ~1{-cJIJ
        rC rl,)-    {j//___-     ;7ZL-RTI~~{!N tYV~7/!V1Jt
                                                  ·'


eeRie                                         · ~/ ·
/IJtl fpA; 0             .           -1//tJ   ~d-15[7 '
~             {(;       ~            p    /   ((J··.rsrn(!__-(tf6'341-n-~
        .                        .        .   &0~)




                                         . (jo)
                                                                                                                            ;'{               .,
                                                                                                                                              /                  j
                                                                                                                                         I '·            /
                                                                                                                          L              '--'        I       1
                                                                                       !                                                      .,.;
                                                                                   I
                                                                                   I ; {/
                                                                                              ;··t.=~j·
                                                                                                  J         (
                                                                                                                          ( 't·
                                                                                                                          L
                                                                                                                                        ( ' ;)               -
                                                    .l.
                                                     / I t~;<jl/':iJ'-..f.--
                                                          /) ,. L:- ·. i ,·I  J




                                                    1   I .    v   I   !   v . i




                            ...
                           I:

             /I' ({_,_' (                  __   )




                   . (.·
                     '·           ;
 - i i ,·
  I   i-·
            // (    __)    "-·/       ,·
1 / {/




                                                                                                      / ,,,. ..-•/ _,-'"/_, •' -~-!_...·\.I____...
                                                                                           ..-'
                                                                                                                                    )     '
                                                                                                                                                                      //···
                                                                                                                               !J._:L~~--                            .I   ,J   ',,,:
                                                                                                                                                                                                                                                                                                                                                                                                          / "'/ ,.
                                                                                                                                                                  I                                                                                                                     ;''" /
                                                                                                                                                                                                                                                                                                                               '\
                                                                                                                                                                                                                                                                                                                                                                                                        t·~ -; rl _
                                                                                                                                                                              (i. ·,/___·..";~-;··
                                                                                                                                                                                                                                                                                       ! .·/
                                                                                                                                                                                                                                                                                      ; ..• j                                                                                                           C./..._/                  I                 .
                                                                                                                                                                        I .I/X
                                                                                                                                                                     ,· L-1.1
                                                                                                                                                                {__ (;                        . /1                                                                                                                         .)

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;-,/
                                              I                                                                             ,...,,                                                                                    \                                                                                                                                                                                                                                                                         / . . . . .,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ) / ; _ ../_:/ /' ~--··;z
                                    )!ll]i~L                                                                        ~l!;: ·;_i_.·.} _/,lt::
                                                                                                                                       ~
                                                                                                                                          __.·_. -(_;_1.. ···~---
                                                                                                                                                              .i!l__..-.i                                                              . ,, /
                                                                                                                                                                                                                                               fl (:./-·~--f-~-
                                                                                                                                                                                                                                                        / \..... I                                                                                                                                                                                                           I          -                           r ••

                                                                                                                  -1          •             •               -·                          •                                              /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              /
                                                                    /                                l!                                                                                     j                                              )
                                                                                                                                                                                                                          ./j~;- / ;~
                                                                                                                                                                                                                                                                                                                                                                                                      j ;.
                                                          /·.                                                                                                                      ,//..                                                                                                                                                                                                             't··
                                                                                                                                                                                                                                                                                                                                                                                                                   I



                                                                                                                                                                                                                                                                                                                                                                                                     It I -' ·:.i ~) :5 ·-
                                                                                                                                                                                                                                                                                                                                                                                                               I                              ;··                        .

                                                  •,t.::,__ •.                                                                                                          ;C. V:..;(L;v / ):           J                                                          /
                                                                                                                                                                         ·--·-··----r~' '•

                                                                                                                                                                                                                                                                                                           .·,
                                                      '                                             ;                                                                                                                                                                                                      J
                /             "
                                    I , :_,'      lr                       / f (I                            (,/
                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                    . ;_.....,./

                                                                               /,.                                                                                                                                                                                                                                                                                                                    .---·-
                                                                                                                  .-:
                                                                                                                                                                                                                                                                                                                                                                                l .·
                                                                                                                                                                                                                                                                                                                                                                              ;1 !                                     -<,. /.j ,/ -{.,...- / I·                                            1 / I
                                                                                                   •{
                                                                                              ''·{· .
                                                                                                              r
                                                                                                             <·
                                                                                                                  .,                                                                                                                                                                                                                                                     (f (,..                                   ./ / /                                      j{··t                    ·::/'VI
                                                                                              (/        '           I




                                                                                                                                                                    I               :'i..."                       /       i

r///:    \J:,..._..
   "_..-__
                                                                                                                                                                ''
                                                                                                                                                                'I                                                \..,; , ;-'I


                                                                                                                                                                                                                                   I           _;· •
                                                                                                                                                                                                                                                                                                                                                                                7                                                               //"            _,;...·
                     ,_1            ,. •'
                                                                               .!.    -,1    :-<'
                                                                                                          u i f .. / .                                              / /                                                   /(.:5"                                                   i         +-- /                                                   {,/
                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                   t/ ·-
                                                                                                                                                                                                                                                                                                                                                                   /)         I .. _                                                                       /
                                                                                                                                                                                                                                                                                                                                                                                                                                                           {.·'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .~



                                                                               . '···. /)....---...j;
                                        'i                                                                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                  1•.,,.'\.
                     \. ·.·                                     ·~··P'''~----··-·---~               - ...
                                                                                                                                                                         '·

                                                                                                                                                                                                                                                                                             ,/                                                                                                                                                         ... -,.J..··
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ....       "

                                                                                                                                   r ,.,                            I                                                                                                          / ){...·                                                                                                                                                                                       //        f //                 (:_·.)-..
           ~-    I                                                                                                                                                                                                                                                                CC'              .       ,f                                                                                                                                                                                                       ..
 .I
      ,.;•      .'
                                                                                                                                                                                                                                                                                              -~
                                                                                                                                                                                                                                                                                              ___      ,/                                                                                                                                                                                                    ··1"/

                                                                                                              ,/.                                                        ~~·                           ,,./
                                                                                                                                                                                                                                                     ·'
                                                                                                                                                          . . .~..~.
                                                                                                                                                •.'~- ,·_'~.~/
                                                                    . i
                                                                                                                                                                                                      ~;c                                                         '        I

                                                                <::,; <~                           I / ~··:
                                                                                                  c/~~~-       ..                                                                                                                                              / i .
                                                                                                                        I           •         •.•
                                                                                                                                           .'.'                          ....
                                                                                                                                                                                  --l.

                                                                                                                                  ......                                                            .·_.·                                                                                                                        I                   ;·/ ..-·.          1.
                                                                                                                                                                                                                                                                                                                                             /                ~-
                                                                                                                                                                                                                                                                                                                                                            .-":
                                                                                                                                                                                                                                                                                                                                                                               .... ....... (
                                                                                        /
                                                                                       {..-;_/ !_,.(_...-
                                                                                                            :.:                                                                                                                                                                                                                          (.               ..
                                                                                                                                                                                                                                                                                                                                                          · /
                                                                                                                                                                                                                                                                                                                                                                                 _              __




                   J/
                                        ./                                                                                                                                                                                                                                          . /.
                                                                                                                                                                                                                                                                                               /
                                                                                                                                                                                                                                                                                                                       li .. / /                                                                                                                                                                            /)
                 fi..'
                                                                                                                                                                                                                                   ...)                                                                                                              ·-
                J ·-                                                ····---------...                              --.         ~
                                                                                                                                                                                                 I:·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       (
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /~---··
           .'
                /
                                                            .
                                                                !
                                                                         j,/_.,                   .···;·.                                                                                       I A
                                                                                                                                                                                                ..·         ..,..,.
       /
                              -                                 • _) l
                                                                        .I (   ·;,
                                                                                     . --~
                                                                                              .: /
                                                                                                  ~,t;.--'


                                                                               ./
                                                                                             I'
                                                                                     (i
                                                                                                                                                                                                                                                                                                                                                                                                                                '1'

                                                                                                                                                                                                               ~-~-                                                                                                                                                           >~
                                                                                                                                                                                                                                                              ·~·--
                                                                                                                                                                                                                                                                                   -~:'' ~i I -~i.
                                                                                                                                                                         j
                                                                                                                                                                             .
                                                                                                                                                                                   ~_·.!
                                                                                                                                                                                 .. •
                                                                                                                                                                                             ..l
                                                                                                                                                                                                      . .··..Fj
                                                                                                                                                                                                               \(. .·                           -'        ,    · .• _...
                                                                                                                                                                                                                                                                                     .. -,
                                                                                                                                                                                                                                                                                    __ ...
                                                                                                                                                                                                                                                                                               I                   {

                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                       I                 I       j    .: ......
                                                                                                                                                                                                                                                                                                                                                                   ·-
                                                                                                                                                                                                                                                                                                                                                                             :_.,./ ___.··.
                                                                                                                                                                                                                                                                                                                                                                                             .,./                      li
                                                                                                                                                                                                                                                                                                                                                                                                                            /

                                                                                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                                          . /!;\-.. ••..       2/.· .·'./
                                                                                                                                                                                                                                                                                                                                                                                                                                                               · -
                                                                                                                                                                                                                                                                                                                                                                                                                        •. _______ ....... · · - · · - - - - -.....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,· ' ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '/ .../                I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          !

                                                                                                                                                                        .l

                                                                                                                                                      !I~ l!jtl? l_;J;,p /~
                                                                                                                                                        )
                                                                                                                                                    /
                                                                                                                                                            /                                                                                                                                                                                                                                                                                                                                                                                 11


                                                                                                                                                    /UfflrJJ w/;{FJ 1!/B~UU ~~
                                                                                                                                                    (




      ..... /!                                                                                                     'iF .
/ /(• /                                                                                                           '··/                                                              J                                                                                                                                                                                                                                                                                                                                                     .

                                  f..                                                                              i /'
                                                                                                                    ij

                                          i                                                                                                                                                 ,/ .'                             ,l                                                                       ;                       .-· ..·
                              I /·
                             1--;·1/i  ·,
                                                      :
                                                                           f•
                                                                               , J                                                                                                  -~- -'~-- .-~- -· .C. ( .·                                                         _i......        _,.     t:·-· .·\.. _,
                     /
                         I       l I!/··..
                                   l. .           .
                                                                         ...-~.-­                                                                                                / /
                                                                                                                                                                                 :../
                                                          ·~·

                                                                                                                                                                )                                                                                                                                                          /
                                                                                                                                                                                                                                                                                                                       /.
                                                                                                                                                                I                                                                                                                                                 .-!"'
                                                                                                                                                        l./                                     ,_ ......
                                                                                                                                                    I

                                                                                                                                                                                                                                                                                                                                                 .· j


                                              r·-·                                                                                                                                                                                                                                                                                      ,,../~,~.-;'                                                                                                                             ..·.                                ......
                                                                    /,~                                                                                                                                                                                                                                                /.·                                                                                                                .. -~--l                                           ,._   . /-··
                                                                                                                                                                                                                                                                                                                                                 ~                                                                                               /
                                         /                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I
  ,?'.

(__~ \___ .~ .· I
                     ,I
                                                      I         !C                                                                                                                                                                                                                                               /\                                       v                          I
                                                                                                                                                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                                                                                                                                                                                                               I                                                                              /
                                                                                                                                                                                                                                                                                                                                                                                 /                                                        /
~'
 \   :   "{, .   ~   '"
           r>-·····/· ") / . ~: . /I
            >.t.· ;v·rl;   fl l\J'


.!
     l
    ,_
         . J -- ~- ,


    ;;...I/ .<.......z/
                        . . r .· 1

               ;,.../' / '
             f ) .../ / .,
             I/
                         -·
                                  ~/
                                       .
                                               ~"~.
                                                   -
                                               __..; / ""'
·'.·;
 ·/ · /J I ("., /. - . ('
                        r   • ,_,·;    i
                                            '•I
                                            ? 1( .• /
                                                      .    .
                                                          (..)
                                                              I   \
/    . '      ,·   .....S(./ '/    v       j / •J '··     ;
-.J
Ill
;..:.
0
t..':~

~~i
i•\)' ·.
 •..
·~'
~ i.
u:
(!)